Citation Nr: 1517927	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  12-24 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic skin disability of the feet.

2.  Entitlement to service connection for residuals of a facial injury.

3.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae.

5.  Entitlement to a temporary total (hospitalization) rating under 38 C.F.R. § 4.29 due to a psychiatric disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney at Law


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2009 (chronic skin disability of the feet, residuals of a facial injury, psychiatric disability) and August 2011 (pseudofolliculitis barbae, temporary total rating, TDIU) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2015, a videoconference hearing was held; however, the Veteran did not personally appear and the attorney-representative requested that he provide argument without the Veteran present.  After consideration of the representative's basis for this request, the undersigned found good cause and granted this request pursuant to 38 C.F.R. § 20.700(b).  A transcript of this hearing is associated with the record.

As the record shows psychiatric diagnoses other than PTSD, the claim of service connection for PTSD has been expanded/recharacterized that it is being considered as a claim of service connection for a psychiatric disability, however diagnosed, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of service connection for a psychiatric disability, a temporary total rating based on convalescence, and a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



FINDING OF FACT

In February 2015, prior to the promulgation of a Board decision in the matters of service connection for a chronic skin disability of the feet and residuals of a facial injury, and the rating for pseudofolliculitis barbae, the Veteran's attorney requested that the appeal in these matters be withdrawn.


CONCLUSION OF LAW

Regarding the claims of service connection for a chronic skin disability of the feet and residuals of a facial injury, and the rating for pseudofolliculitis barbae, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In testimony presented before the Board in February 2015, the Veteran's attorney withdrew the appeals seeking service connection for a chronic skin disability of the feet and residuals of a facial injury, and the matter of the rating for pseudofolliculitis barbae.  Consequently, there is no allegation of error of fact or law with respect to such claims remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider an appeal in these matters.


ORDER

The appeal seeking service connection for a chronic skin disability of the feet is dismissed.

The appeal seeking service connection for residuals of a facial injury is dismissed.

The appeal seeking an increased rating for pseudofolliculitis barbae is dismissed.


REMAND

As noted above, the claim of service connection for a variously diagnosed psychiatric disability is characterized to reflect it encompasses any mental disorder shown by the record.  The record shows diagnoses of PTSD, major depressive disorder, unspecified psychosis, mood disorder, and major depressive affective disorder.  The Veteran has reported that while stationed in Germany, he witnessed multiple accidents that resulted in death.  Specifically, he has indicated that he witnessed his friends killed in a tank explosion and also witnessed a fellow soldier, who was killed while driving a field goer.  In September 2009, the RO issued a formal finding of a lack of information required to corroborate these stressors.  However, in February 2015, the Veteran's attorney provided additional information that may aid in corroborating a stressor event.  Accordingly, further development to resolve questions regarding the occurrence of the claimed stressors, and to afford the Veteran a VA examination as to the nature and etiology of any psychiatric disability diagnosed is necessary.

The Veteran has alleged that he is unable to work and has been hospitalized due to his psychiatric disability.  Thus, these claims are inextricably intertwined with the matter of service connection for a psychiatric disability, and development pertaining to these issues should be deferred pending resolution of the claim for service connection for a psychiatric disability.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record all outstanding records of VA or private treatment the Veteran has received for a psychiatric disability.

2.  After completion of directive #1, arrange for exhaustive development to verify the Veteran's alleged stressor events in service (to the extent they are capable of verification), and make a formal determination (with explanation) for the record as to whether there is credible supporting evidence of a stressor event in service (identifying the specific stressor event).

Note: 
* The Veteran's military occupational specialty was a field artillery system mechanic.  He served in the 6th Battalion 29th Field Artillery Unit.  
* The Veteran contends he served in Germany from February 6, 1983 through May 31, 1984.  He contends that he was in Baulmholder, Germany when the incident(s) took place.
* The Veteran submitted an article indicating that a service member of the 2nd Battalion, 6th Field Artillery unit was killed while delivering fuel to OP Bleidorn at Grafenwoehr when the fuel goer he was driving overturned and killed him in November.
* The Veteran reported that a service member named JT (full name located in April 2010 attorney submission and other documents submitted by Veteran and his representative) was one of the men he witnessed killed while serving in Germany.

3.  After completion of directives #1-2, arrange for an examination of the Veteran to determine the nature and likely etiology of any psychiatric disability diagnosed during the pendency of this appeal.  The examiner must be advised of the RO's findings regarding what, if any, stressor event in service is deemed corroborated by credible supporting evidence.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner should respond to the following:

(a)  Please identify by diagnosis each psychiatric disability entity found.  Specifically, does the Veteran at least as likely as not (a 50% or greater probability) have a diagnosis of PTSD related to a corroborated stressor event in service?  The rationale should include comment on the diagnoses of PTSD noted in the record, including the diagnoses of PTSD based on the Veteran's reported stressor events in service.  If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis.

(b)  Identify the likely etiology for each psychiatric disability entity other than PTSD diagnosed (to specifically include major depressive disorder, mood disorder, unspecified psychosis, and major depressive affective disorder).  Specifically, is it at least as likely as not (a 50% or greater probability) that such is etiologically related directly to the Veteran's service?

The examiner must include rationale with all opinions.

4.  Arrange for any further development with regard to the matters of a temporary total rating and a TDIU rating suggested by the development ordered above.

5.  Then review the record and readjudicate the claims remaining on appeal.  If any claim remains denied, in whole or in part, issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


